NOT FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                      AUG 13 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTHA LAURA ROMERO-YANEZ,                      No.   13-73133

                Petitioner,                     Agency No. A075-121-247

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2019**
                               San Francisco, California

Before: HAWKINS, McKEOWN, and BENNETT, Circuit Judges.

      Martha Laura Romero-Yanez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) order of removal and denial of her motion to

suppress. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
          The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not err in concluding that the evidence of Romero-Yanez’s

alienage that Immigration and Customs Enforcement (“ICE”) obtained during the

raid of Sun Valley Floral Farms was not obtained in violation of Romero-Yanez’s

constitutional rights or any laws or regulations. Romero-Yanez was not entitled to

advisement of her rights under 8 C.F.R. § 287.3(c) because the raid, and the

subsequent questioning at McKinleyville Coast Guard Station (“McKinleyville

Station”), took place well before formal removal proceedings were commenced

against her. See Samayoa-Martinez v. Holder, 558 F.3d 897, 901–02 (9th Cir. 2009).

Nor does Romero-Yanez present evidence compelling the conclusion that the

administrative search warrant pursuant to which ICE conducted the raid egregiously

violated her Fourth Amendment rights by improperly authorizing her arrest. See

Orhorhaghe v. I.N.S., 38 F.3d 488, 493 (9th Cir. 1994); Int’l Molders and Allied

Workers’ Local Union No. 164 v. Nelson, 799 F.2d 547, 552–53 (9th Cir. 1986).

Finally, Romero-Yanez presents no evidence compelling the conclusion that

conditions during the raid or at McKinleyville Station were so coercive that Romero-

Yanez’s “will was overborne,” thus admitting the Form I-213 would not violate her

Fifth Amendment rights. See Ortiz v. Uribe, 671 F.3d 863, 869 (9th Cir. 2011)

(citation omitted).

      PETITION FOR REVIEW DENIED.




                                         2